GRAVES, Presiding Judge.
The conviction is for driving a motor vehicle upon a public highway while under the influence of intoxicating liquor. The punishment assessed is a fine of $100 and confinement in the county jail for a period of one year.
The complaint and information, as well as all other matters of procedure, appear in regular form. The record is- before us without a statement'of facts or bills of-exception, in the absence of which no question is presented for review.
The judgment is affirmed.